Olivee, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows :
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise and the issues in the appeals for reappraisement listed in Schedule “A”, attached hereto are *565made a part hereof, are the same in all material respects as the merchandise and issues involved in Indussa Corp. v. United States, C.A.D. 736, and that the record in said case may be incorporated in the record of the appeals listed in said Schedule “A”.
IT IS FURTHER STIPULATED AND AGREED that the prices at the time of exportation of the instant merchandise to the United States at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade were the appraised unit values less 40% plus 9% sales tax plus packing as invoiced.
On the agreed facts, and following the cited authority on the law, I find that the proper basis for appraisement of the merchandise in question is foreign value, as defined in section .402(c) of the Tariff Act of 1930, as amended, and hold that such statutory value therefor is the appraised unit values, less 40 per centum, plus 9 per centum sales tax, plus packing, as invoiced.
Judgment will be rendered accordingly.